Citation Nr: 0737464	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD) and 
alcohol abuse.  

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for headaches as 
secondary to service-connected diabetes mellitus, Type II.  

4.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, Type II.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU)

6.  Entitlement to a rating in excess of 30 percent for 
glaucoma with mature cataracts.  

7.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the left lower extremity.  

8.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In June 2007, the veteran 
testified at a Travel Board hearing.  At that time as well as 
in his notice of disagreement (NOD), he limited his appeal 
regarding the issue of service connection for headaches and 
hypertension as being secondary to diabetes mellitus, Type 
II.  He also raised the issue of secondary service connection 
for a right shoulder disorder.  The Board refers that matter 
to the RO for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  In 
addition, the issues of the evaluations for glaucoma with 
mature cataracts, diabetic neuropathy of the left lower 
extremity, and diabetic neuropathy of the right lower 
extremity, are also addressed in the remand portion of this 
decision as an appeal has been initiated and a statement of 
the case (SOC) must be sent.  


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disability to 
include PTSD; he is only diagnosed with alcohol abuse.

2.  A right shoulder disability to include degenerative joint 
disease of the right shoulder was not manifest during 
service, arthritis was not manifest within the first post-
service year, and a right shoulder disability is not 
otherwise attributable to service.

3.  Current headache disability is not related to service-
connected diabetes mellitus, Type II.

4.  Currently diagnosed hypertension is not related to 
service-connected diabetes mellitus, Type II.



CONCLUSIONS OF LAW

1.  A psychiatric disability to include PTSD was not incurred 
in active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.304(f), 4.125 (2007).

2.  Service connection for alcohol abuse is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.1, 3.301 (2007).

3.  A right shoulder disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

4.  A headache disability is not proximately due to, the 
result of, or aggravated by the service-connected diabetes 
mellitus, Type II.  38 U.S.C.A. § 1101 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.310(a) (2007).

5.  Hypertension is not proximately due to, the result of, or 
aggravated by the service-connected diabetes mellitus, Type 
II.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
letters dated in March 2004 and January 2005 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records 
and post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Nevertheless, the claimant was 
provided general information pertaining to Dingess in March 
2006. 

Competency and Credibility of the Veteran

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple diagnosis.  The veteran is 
competent to state that he has symptoms, but he is not 
competent to make a medical assessment regarding whether 
there is an underlying disease process or diagnosis or 
whether such a diagnosis is etiologically related to service 
or other medical diagnosis.  See Jandreau.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis or a psychosis will be presumed to 
have been incurred in or aggravated by service if it had 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection for a Psychiatric Disorder to include PTSD 
and 
Alcohol Abuse

The veteran's service medical records are negative for any 
complaints, treatment, findings, or diagnosis of a 
psychiatric disorder.  The veteran complained of having 
nightmares in December 1967, but after an evaluation was 
performed, the examiner concluded that there was no 
diagnosis.  At the time of his separation examination, the 
veteran reported that he had had nightmares, but denied 
having frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  The separation examination indicated that 
psychiatrically, the veteran was normal.  The veteran was 
separated from service in May 1968.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98. If, however, VA determines either 
that the veteran did not engage in combat with the enemy or 
that he did engage in combat, but that the alleged stressor 
is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborate his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

Further, to warrant service connection for PTSD, 38 C.F.R. § 
3.304(f) provides that the diagnosis must conform to 38 
C.F.R. § 4.125(a), and follow the DSM-IV.  Moreover, the 
diagnosis of PTSD must be based on demonstrated combat status 
or on verified stressors.  Moreover, in order for service 
connection to be established, the veteran must have a current 
diagnosis of the claimed disease or injury related to 
service. 

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

The post-service record revealed no treatment for or 
diagnosis of a psychiatric disability to include PTSD.  The 
veteran wad afforded a VA psychiatric examination in December 
2004.  The VA examiner concluded that the veteran did not 
have any psychiatric disorder to include PTSD.  The sole 
diagnosis was alcohol abuse.  Subsequent VA medical records 
including an April 2005 evaluation also revealed no 
psychiatric diagnosis.

The VA medical professionals have determined that the veteran 
does not meet the diagnostic criteria of DSM-IV for PTSD and 
there is no other psychiatric diagnosis other than alcohol 
abuse.  

There is no competent medical evidence of any current 
diagnosis of PTSD or a psychiatric disorder other than 
alcohol abuse.  As noted, the veteran is not competent to 
make a diagnosis of his own.  The Board attaches the most 
probative value to the VA medical opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
was based on an examination, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The Board 
cannot substitute its own medical judgment.  

In sum, the veteran does not have a current diagnosis of 
PTSD, which is a required element for service connection.  38 
C.F.R. § 3.304(f).  With regard to other psychiatric 
disability, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  That is the case 
here.  In the absence of a diagnosis of PTSD or any other 
psychiatric disorder, there is no basis for service 
connection.  

With regard to alcohol abuse, an injury or disease incurred 
during active military, naval, or air service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol or drugs by 
the person on whose service benefits are claimed.  For the 
purpose of this paragraph, alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 
U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990, such as this one.  See 
VAOPGCPREC 7-99; see also VAOPGCPREC 2-98.

In the case Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 
2001), the Federal Circuit held that 38 U.S.C. § 1110 permits 
a veteran to receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  In other 
words, section 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  The Allen decision explicitly overruled 
prior decisions on this subject from the Court, including in 
particular Barela v. West, 11 Vet. App. 280 (1998).  The 
Allen decision also appears to overrule, either in total or 
in part, the two precedent opinions issued by the VA General 
Counsel, including VAOPGCPREC 2-98 and VAOPGCPREC 7-99.

The evidence does not show that the veteran's alcohol abuse 
is related to service.  The VA examiner opined that any 
current symptoms are not related to the veteran's service or 
to any mental disorder.  Further, service connection for 
primary alcohol abuse is prohibited, as noted.  Although the 
veteran has also claimed service connection for alcohol abuse 
as due to PTSD or other psychiatric disorder, as noted, the 
veteran does not have PTSD or other psychiatric disorder and 
has therefore not been service-connected for such.  Thus, 
there is no basis for service connection for alcohol abuse.

Service Connection for a Right Shoulder Disability

The service medical records reveal no complaints, findings, 
treatment, or diagnosis of a right shoulder disorder.  At his 
personal hearings and in correspondence of record, the 
veteran contended that he fell down on patrol and hurt his 
right shoulder.  However, in a review of the service medical 
record reveals numerous complaints of other medical issues, 
yet no report of any right shoulder injury.  Further, at the 
time of his separation examination, the veteran denied having 
any history of broken bones, arthritis of rheumatism, and a 
painful or trick shoulder or elbow.  The separation 
examination revealed that the upper extremities and 
musculoskeletal system were normal.  The silence and the 
normal findings constitute negative evidence.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

Post-service, there is no medical evidence of a right 
shoulder disability until 2004.  The veteran was afforded a 
VA joints examination in March 2004.  At that time, the 
veteran made allegations that he fell and injured his right 
shoulder during service.  Physical examination and x-rays 
resulted in diagnoses of post-traumatic degenerative joint 
disease of the right clavicle and right rotator cuff 
tendonitis.  Also, x-rays taken in conjunction with a March 
2004 general medical examination showed a small exostosis 
arising from the superior and lateral end of the clavicle of 
uncertain clinical significance.  

The Board finds that although the veteran has currently 
diagnosed right shoulder disabilities, there is no competent 
evidence relating those disabilities to service.  The 
veteran's allegations that he injured his right shoulder in 
falls in service are not credible.  As noted, the service 
medical records are negative for any such complaints even 
though the veteran made numerous other medical complaints, 
there was no post-service treatment or diagnosis for over 
three decades, and he did not file a claim after service or 
for over three decades.  Contemporaneous evidence has greater 
probative value than history as reported by the veteran.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Although the veteran reported to the VA examiner that he 
injured his right shoulder in falls during service, the 
examiner noted that the veteran was "alleging" this 
history.  Nevertheless, a report by an examiner which records 
the veteran's history as provided by him is not verification 
of that history, rather, they are the same as the veteran's 
own statements.  See LeShore v. Brown, 8 Vet. App. 406 
(1995); see also Reonal v. Brown, 5 Vet. App. 458 (1993).  
The examiner did not independently find that any inservice 
disease or injury resulted in current diagnoses.  

In sum, the competent evidence does not establish that a 
right shoulder disability or disease began in service or that 
arthritis was manifest within one year of separation.  The 
service medical records showed no right shoulder injury or 
disease.  Thus, there was no chronic right shoulder 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that over 
thirty years after such separation, the veteran currently has 
right shoulder disabilities.  Despite the veteran's 
contentions that he had right shoulder problems since 
service, the record is devoid of supporting evidence.  In 
essence, the veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).

Accordingly, service connection is not warranted.  

Secondary Service Connection

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Headaches as Secondary to Service-Connected Diabetes 
Mellitus, Type II.

The veteran believes that he has a headache disability which 
is due to his service-connected diabetes mellitus, Type, II.  
Although he is competent to report headaches, he is not 
competent to opine to more than simple medical conclusions.  
See Jandreau.  As such, he is not competent to provide an 
assessment as to any such etiological relationship.  

The veteran was afforded a VA neurological examination in 
April 2004.  The examiner noted that the headaches originated 
many years after the veteran's separation from service and 
were accompanied by complaints of numbness in his hand and 
neck pain.  The veteran described the nature of his headaches 
and the examiner noted that they were associated with the 
neck pain.  After performing the examination, the examiner 
concluded that the veteran had cervicogenic muscle 
contraction chronic recurring headaches, but that they were 
not related to diabetes mellitus.  

The Board finds that the VA examination to be probative as to 
the nature of the veteran's headaches.  The examiner 
described the headaches as being related to the neck issues, 
due to their symptoms and nature.  This VA medical opinion is 
uncontradicted by any other medical opinion of record.  In 
light of the VA examiner's probative opinion, secondary 
service connection is not warranted in this case.


Hypertension as Secondary to Service-Connected Diabetes 
Mellitus, Type II.

The veteran states that he has hypertension which is due to 
his service-connected diabetes mellitus, Type, II.  Although 
he is competent to report certain symptoms regarding has 
hypertension, he is not competent to opine to more than 
simple medical conclusions.  See Jandreau.  As such, he is 
not competent to provide an assessment as to any such 
etiological relationship.  

VA medical records document hypertension in February 2004.  
In March 2004, the veteran was afforded a hypertension 
examination which resulted in a diagnosis of arterial 
hypertension under control with medication.  

In an addendum, the VA examiner opined that the current 
arterial hypertension was note related to diabetes mellitus.  
He explained that an etiological relationship between these 
two conditions must be based on the presence of diabetic 
nephropathy which would then be responsible for the 
production of hypertension.  A diagnosis of nephropathy would 
be based on finding of proteinuria, but this was not the 
veteran with the veteran.  His laboratory findings did not 
establish that this was the case.  

The Board finds that this VA examination is the most 
probative evidence of record as it is based on an examination 
of the veteran and is thoroughly explained.  It is also 
uncontradicted in the record by other opinion.  

In light of the VA examiner's probative opinion, secondary 
service connection is not warranted in this case.

Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for a psychiatric disorder to include PTSD 
and alcohol abuse is denied.  

Service connection for a right shoulder disability is denied.

Service connection for headaches as secondary to service-
connected diabetes mellitus, Type II, is denied.

Service connection for hypertension as secondary to service-
connected diabetes mellitus, Type II, is denied. 


REMAND

In a January 2007 rating decision, the RO denied higher 
ratings for glaucoma with mature cataracts as well as 
peripheral neuropathy of the left and right lower 
extremities.  The veteran expressed dissatisfaction at this 
Travel Board hearing, which was accepted as an NOD.  As such, 
an SOC must be issued.  The failure to issue a statement of 
the case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999).  

Since an SOC must be issued as to the aforementioned issues 
and the veteran testified that they contribute to rendering 
him unable to work, entitlement for a TDIU rating is deferred 
pending action in that regard.  Further, the veteran made 
allegations that these service-connected disabilities had 
worsened in severity.  

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more. If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).  At this time, the 
veteran meets the schedular criteria.

Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from non-service-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Accordingly, the veteran should be afforded a VA examination 
and the VA examiner should opine as to whether the veteran's 
service-connected disabilities prevent him from engaging in a 
substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent an SOC as to 
the issues of entitlement to increased 
evaluations for glaucoma with mature 
cataracts, diabetic neuropathy of the left 
lower extremity, and diabetic neuropathy of 
the right lower extremity in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his appeal by 
submitting a timely and adequate substantive 
appeal on this issue, then the claim should 
be returned to the Board.

2.  Schedule the veteran for an appropriate 
VA examination, in order to determine the 
current severity of his service-connected 
disabilities.  The claims folder must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
clinical findings should be reported in 
detail in the examination report.  The 
examiner should opine as to whether the 
veteran's service-connected disabilities: 
glaucoma with mature cataracts, diabetes 
mellitus, right upper extremity peripheral 
neuropathy, left upper extremity peripheral 
neuropathy, right lower extremity peripheral 
neuropathy, left lower extremity peripheral 
neuropathy, and impotence, prevent him from 
engaging in a substantially gainful 
occupation.  A rationale for any opinion 
expressed should be provided.

3.  After the above has been completed, the 
RO should readjudicate any remaining claims 
on appeal in light of all of the evidence of 
record.  If the decision remains adverse to 
the veteran, the RO should provide him and 
his representative with a Supplemental 
Statement of the Case and the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


